Title: To James Madison from George Davis, 13 September 1803 (Abstract)
From: Davis, George
To: Madison, James


13 September 1803, Tunis. “I closed my last, at the moment of the arrival of the Spanish Courrier, having been apprized of the nature of the Dispatches recd. by His Ck. Majesty’s Consul. The Bey as was conjectured immediately increased his demands; but as these were of so extravagant a nature, the Consul had not even the power to enter into an accomodation. The Port was closed, the rudder & boats, taken from the Spanish Shipping in the harbour, with many menaces for the personal safety of the Consul, and those under his Protection. This outrage, in order to force him into an acquiescence, producing no effect; the Bey ordered him to leave his Regency, in six days; but before the expiration of the time given, His Excellency apprized the Consul, there was but one measure to prevent an immediate declaration of war; that of expediting the V. Consul to Madrid, who should bring an immediate, and decisive answer, to his demands—to wit, $50,000, for the Prize—Two Xebecs—a handsome Present for the Bey & Sapatapa. No objection was offered. I am thus particular, in speaking of the affairs of other nations, as it at once points out the Policy of this Government; its expectations on the Score of all Christian Powers, and the increased insolence of the present ruler, who with a few petty Cruisers, not only braves, but dictates the tribute of a Nation, which can, and ought to destroy the present System of all Barbary, and compell them to confine their measures, to the cultivation of their lands.
“The Tunisien property found on board the Imperial, which was captured by one of our Cruisers (as before stated) has been restored to the Tunisean Consul at Malta, (as ⅌ receipt in my hands) excepting that part which was supposed to be the Joint property of Tunisien & Tripolitan subjects, which are Sold; and the half of the proceeds restored to the Tunisien Agent. This measure has produced the effect which was anticipated new, and extravagant demands. The Commercial Agent Hadge Unis-Ben Unis, on being made acquainted with the circumstance, talked much of the violation of treaties, and the indignity offered his Master. A little conversation corrected his error on this point—and he then informed me the affair might be closed, without any further interference on the part of the Bey; that he was well convinced neither myself nor my Govt. had any disposition to wrong him. And as the goods had been vended for about one Sixth their cost; if I would pay him their real value, as also for some trifling Articles still deficient, the Claimants would be Satisfied. I stated to him the impossibility of an acquiescence, with the assurance however, of my Strong desire to render him perfect Justice—adding that I was satisfied his friendship for me, would allow me sufficient time, (without making any further application to the Bey) to state the circumstance, to the Commander of the Squadron and present his Acct. (as inclosed) to which he might be Sure, an immediate answer would be given, and my friendly influence used, to accomodate his wishes. No objection was offered.
“Commodore Morris declines any interference in the affair of the Sardinian Slave, ransomed by Mr. Eaton. She still remains in Tunis, and almost lives on common charity—unwilling as I am to importune you Sir, on any Subject of this nature, I cannot in Justice to myself & Country, as well as my feelings as a man, withhold my Sollicitations for Your commands on this subject. Their whole fortune in Sardinia, does not amount to one fourth the Sum, and the Govt. refuses any interference.
“Mr. Cathcart, has doubtless made you acquainted with some part of his mission, I should have did myself the honor to address you by the Frigate Adams—But time was refused me to state my full requests to the Commander in Chief of the Squadron; from whom I have a right to expect a more prompt reply. Upon this occasion I state every occurrence which can interest the Govt., either in relation to the real Situation of our affairs with Tunis—or myself as its temporary Representative.
“Septr. 2d. 1803. About 6 P.M. Anchored in the Road of the Gouletta, a frigate Supposed to be an American, the hour & weather prevented my Seeing the flag distinctly.
“3d. Sent the Drogoman to the Gouletta with a note for the Commander Should She prove to be an American, and with orders for his immediate return, to make the necessary application for my going on board. About 9. A.M. received the following letter from Mr. Cathcart.…
“‘I have the honor to inform you that having received dispatches from the Govt. of the United States of a late date, with letters from His Excellency the President of the U States to His Excy. the Bashaw of Tunis, the Commodore of the American Squadron Stationed in this sea has deem’d it expedient to dispatch the U. S. Frigate Adams H. G Campbell Esq. Commander with me, for the purpose of delivering said letters and of making such communications as my Instructions authorizes me to make to the Chief of this Regency; I therefore request that You will make the necessary application to His Excy. the Bashaw, in order that permission may be granted as soon as possible for my admittance to an audience from His Excy. in company with the Commander of the Frigate & such officers as he may think proper to Select for the purpose.…’
“I made no delay in repairing to the Gouletta and went on board without permission, Capt. Hugh G Campbell presented me with the following letter from Commodore Morris,” dated Leghorn, 20 Aug. 1803: “‘Mr. Cathcart has the appointment of Consul at Tunis and consequently has the entire directions of all the Consular arrangements at that Regency. You will therefore consider all my directions for your government as superseeded by his appointment and make Yr. future arrangements with him. If he shou’d think proper to retain you at Tunis pro Tem. Mr. Cathcart will of course take the necessary steps to furnish you with funds, and from this impression I hence concluded you will not recquire the Credit on Messrs. Degen Purviance & Co. that was intended as you have been informed by my Communication to you from Malta. I am making arrangements to leave this for Florence on public business, and must refer you to my friend Capt. Campbell for particulars.…’
“4th. Was at Bardo. Informed His Excy. the Bey, I had presented myself to obtain his permission for the Commander of the U. S. frigate, (then at an anchor in the road of the Gouletta) and such officers as he might think proper, to descend on Shore; as also James Lr. Cathcart Esq. who was charged with letters from my Master the President of the U. S. to His Excy. the Bey of Tunis. He asked me what were the nature of those letters and if Mr. Cathcart, had come to remain in his Country. I answered I could not inform him. ‘They have permission to present themselves.’ I sent the following Reply to Mr. Cathcart” at 6 P.M.: “‘His Excellency the Bey of Tunis, offers no objection to your disembarking, together with Capt. Campbell, and his suite. I have waited with some anxiety for the arrival of the French Consul from the Gouletta, as the carriages of all the other Consuls are engaged; it is only this moment that I have been able to procure the one I expedite you. A violent head ache must plead my apology for not receiving You at the Gouletta.…’
“6th. Mr. Cathcart, Capt. Campbell, and Officers, were introduced to the Bey, the former as Consul for the U. S., who immediately presented to his Excy. two letters which I presume were those of Credence. After some irrevalent [sic] remarks, Mr. Catht., asked permission to Send a Courrier to Tripoli, informing his Excellency, that he was also Charged to negociate a Peace with that Regency. The Bey answered he was at liberty to send a Courrier when he thought proper. Mr. Catht. then requested a private audience, and desired to know at what time he could be received. ‘You must Speak with the Sapatapa—he is the Bey, or what he Says is the same as if I had Spoken.’ Mr. Cathcart, then remarked that as the frigate must Sail immediately, and I wished to profit of this occasion in order to expedite my return to the U. S. he desired, his Excy. would give a Tiskara for my departure. ‘It is time enough, to give a Tiskara for his departure, (alluding to me) when I have read the letters presented me. The Frigate also must remain untill thursday, (the 8th.) as I have some communications to make to yr. Master the President of the U. S.’
“Visited the Sapatapa. Mr. Catht. requested to know when he could have an audience, as he had something to communicate. Sapatapa answered—You could make Yr. communications now. Mr. Catht. have you read the letters I presented to His Excy. the Bey.
“Sapa. I have.
“Mr. Catht. It is not convenient to Speak at this time, I wish a private audience.
“Sapa. Then come tomorrow at this hour.
“Mr. Catht. His Excy. the Bey has given me permission to send a Courrier to Tripoli—the object is for the negociation of a Peace. Shall I send it before, or after my letters are answered.
“Sapa. You cannot send it untill Your Master’s letters are answered.
“On my return from Bardo I presented Mr. Cathcart, with the following letter.… ‘By a letter from Commodore Richd. V Morris Esqr. bearing date Leghorn 20th. Aug. 1803 I am informed of Yr. appointment as Consul for this Regency, in consequence my functions ceasing as Chargé Des Affaires, I herewith Submit my Accts. for inspection. It is presumeable that the allowance of ¼ of a year’s salary will be made, in order to defray the expences of my return to the U. S. Should you not feel yourself wholly authorized, you will be pleased to make the advance for which I Shall hold myself responsible to the Honle. the Secy. of State. I have also to request that you will Declare to me the state of my Accts. as well as of my Public transactions &c. Since being Charged with these Affairs, most of which you have been made acquainted with. As I Shall repair on board immediately on the Rect. of my Tiskara from his Excy. the Bey, it will be esteemed a favor if you will give me an Early reply.…’
“After reading it, and examining my Accts., he observed, that, they were perfectly correct, he finding the U. S. some trifle in my debt, that my public transactions could not be disapproved of—and added, that he would answer my letter more fully before my departure, and which I might present to the Honle. the Secy. of State.
“7th. Was at Bardo, with Mr. Cathcart; the Sapatapa received us in his own apartment. The following is as litterally as can be translated, the conversation which took place.
“Sapa. What language will you talk—in Turkish, Arabic, or Italian?
“Mr. Catht. Italian.
“Sapa. Well talk.
“Mr. Catht. Sidi Jussuph; my Master the President of the U. S. has charged me, (as observed in the letters already presented You) to express his Strong friendship and esteem, together, with his desire that a perpetual peace may exist between the two Nations, and in order to secure this, he has impowered me to give such proofs of his regard; as he trusts will forever prevent any future difficulty.
“Sapa. It is not less the desire of my Master. There is a perfect good understanding, existing between us; and ever has been since the conclusion of the Peace. We wish to be at Peace with all the world, thanks be to God, we do harm to no one. Some mention is made of a frigate in the letter.
“Mr. Catht. Yes. It is not at this moment convenient for his Excy. the President of the U. S. to give you a frigate, however, I have brought with me marks not less strong of our friendship, and which I trust will insure a lasting Peace.
“Sapa. What are these marks of friendship?
“Mr. Catht. Money.
“Sapa. How much?
“Mr. Catht. Sidi Jussuph; you know that we are Situated at a great distance from You, with little Commerce in these Seas, reaping little, or no benefits, from our Peace with you—not enjoying the advantages of other nations, who pay less duties, and poor—Consequently much cannot be expected from us.
“Sapa. Speak to the point—if you are at a great distance, that is our disadvantage; as we are compell’d to give you twice the time to receive answers to our letters, that we do to other Nations. You have much commerce, in those Seas, and rich. You might have enjoyed the advantages of our Commerce, had you have paid for alterations in any of the Articles of the Treaty; but to the point—how much money?
“Mr. Catht. In order to do away all future claims, and secure a perpetual Peace, the President of the U. S. has authorized me to give you a fixed Sum—$8000. ⅌ An. or $24,000. every three years.
“Sapa. My Master is not less desirous of having a perpetual peace than His Excy. the President of the U. S., to obtain which, this measure was by no means necessary. No demands have been made by us, but favors asked. When we begged for a frigate, it was necessarily supposed, you would observe the rule of all Christian Nations, that of Sending a Present every two, or three years, as the Danes & Swedes—not a frigate; but Cordage, planks, Powder, Canon &c. When you purchased the Peace, you could not immagine, we were to have no further communication—altho’ in that period, we have recd. no presents of any kind. With respect to your offer, we will easily finish—treat us as you do Algiers, and we are contented—if you give but $4000. a year there, 4000. shall satisfy us.
“Mr. Catht. I cannot, as I have no orders to such effect, but I will write.
“Sapa. You were sent to Algiers, why did you not remain?
“Mr. Catht. No, Sidi Jussuph, I was never sent to Algiers as Consul, but to Tunis, as you See by my letters.
“Sapa. Well, I will speak to my Master, and see what he says.
“The Sapatapa was absent less than half an hour, on his return the conversation was renewed as follows.
“Sapa. My Master will Speak on the Subject of your Mission to some other Consul—for great and weighty reasons which Shall be made known to your Master the President of the U. S., you cannot remain in this Regency as Consul.
“Mr. Catht. What are those reasons?
“Sapa. They are many—the principal one is, Yr. conduct at Tripoli, where you did not remain as Consul for two years before you forced the Bashaw into a war. You are too quick; (or violent) we want people that seek to conciliate, and not inflame. While you Serve your Govt. we also wish Justice rendered to us; and if you were to remain here, a war would be the inevitable consequence.

“Mr. Catht. My conduct at Tripoli, has been much traduced. I used every endeavour to prevent a war, and without orders from my Govt. offered $10,000. for a delay of ten months, which was not granted me; but do I bring with me here the language of war of [sic] Peace?
“Sapa. For Yr. words or disposition I cannot answer. You bring with you money, with which you may return. We did not ask it. My Master is perfectly contented with the Person, the Admiral has placed here, who, brought nothing, and from whom we have never made any demands.
“Mr. Catht. I am sent by the Govt., to whom the Commodore must be subservient, and consequently, this person cannot remain—he must go on board the frigate.
“Sapa. Who then will represent your Nation; for some person must, if you wish to preserve the peace.
“Mr. Catht. I will remain untill the Govt. can send another Consul.
“Sapa. No; my master will have no connection, nor transact any Affairs with you—if you remain on Shore, he will know no other person, as Consul; but the one placed here by the Admiral; and to whom he will address himself in all public transactions. Your Master may let him Stay here, or send another, as he thinks proper, but it must be some person, who has never been in Barbary; this we ask, and expect.
“Mr. Catht. When shall I come for my letters.
“Sapa. Tomorrow, as promised.
“Took our leave of the Sapatapa. On my return, I asked Mr. Cathcart, what measures he wished to pursue, and if it was agreable to him for me to remain; he answered—You have orders from Commodore Morris. You are nominated by the Bey—and I shall not interfere. I stated to him the necessity of a renewal of my orders, and unless this was done by him, I certainly should go on board. ‘Act as you please.’ Capt. Campbell, then interfered, and requested Mr. Cathcart to consider the consequences of Such a measure—adding; you know some person must remain. I again addressed myself to Mr. Cathcart, and requested his orders, and Instructions for my government; he told me to apply to the Commodore, who had already vested me with powers, and not to him who never delegated them to any man. I begged him to give me funds, or credit, Stating, that in addition to the daily expences attendant on the Consulate, there were some public demands unsettled, assuring him that I was perfectly without the means of defraying my private expences. He answered—Dr. Davis; I only make this remark which must supersede any farther importunities. I will neither give you advice, orders, or Instructions, funds nor Credit, nor have any interference, in any way, with your Affairs. You have been placed here by Commodore Morris, without the advice or consent of the Govt. of the U. S. You must apply to him, or the Commander in Chief of the Squadron, whoever he may be—for the removal of any difficulties you may labour under. Capt. Campbell, at my request entered the following Declaration in the Chancery Office of the U. S.
“‘I the undersigned do by these Presents Declare that James Lear. Cathcart Esq. (after having been refused as Consul for the U. S. by his Excy. the Bey of Tunis) denied to Dr. Geo. Davis on his application to said J. Lr. Cathcart, advice, orders, Instructions, funds, or Credit; referring him to Commodore Morris, Supposed at this period to be at Gibraltar, and on his return to the U. S.—and further that said Dr. Geo. Davis, did Declare to him the said J. Lr. Cathcart, that he was apprehensive, in consequence of this measure, that not only the honor, and dignity of the U. S. was risked, but its peace with this Nation. And further, should the Claims of the Commercial Agent, be prosecuted, a Serious difficulty in all probability would ensue, unless, some discretionary power was left for its final Settlement.…’
“In the evening the Commercial Agent, Hadge Unis-Ben Unis, came to the Consular house, and informed Mr. Cathcart, he was sent by the Bey, to close the Affair of the Tunisien property, which had been taken by one of our Cruizers. He repeated the demand already stated you—an immediate return of the property which had been Sold, or their cost in cash, agreable to the Acct. enclosed you. Mr. Cathcart replied, that his Excy. the Bey of Tunis, had refused to accept him as Consul, that if he (the Bey) would receive him as the representative of the U. S., he would (perhaps) immediately find the means of answering his demands—that altho’, it was the Commode.’s affair, and not his—if he would give him the Account, it should be presented to Commodore Morris, and an answer might be expected in Six weeks. Hadge Unis replied, it had already been the subject of Several letters, and many calls to Bardo, (on my part) and no Justice had yet been rendered him—that the Bey had ordered him, this morning (when at the Palace) to go in the evening to the American house and finish the Affair, as the Commander of the Frigate, was on Shore—& if they refused a Settlement, the Bey would decide it in Public Justice. Mr. Cathcart told him, he would have no interference in any way, untill he was accepted as Consul for the U. S. The Commercial Agent left us immediately. Satisfied, that some difficulty would necessarily arise from a Public investigation, and perhaps the detention of Capt. Campbell (as Mr. Catht. had made the Commodore responsible, & placed me without the means of entering into a negociation) I at his (Capt. Campbell) request agreed to render myself responsible for the return of the goods, or their value in cash—with which he (Hadge Unis Ben Unis) was Satisfied. By this measure I shall gain Sufficient time, to receive advice from the Commander of the Squadron, (who has already been apprized of the circumstance) and probably from Govt., without which, no advances, or public obligations of any kind, can, or shall be made by me.
“8th. Mr. Catht., Capt. Campbell, and myself, were at Bardo—the former to take their leave, and receive the Bey’s Dispatches. We were recd. in the Hall of Justice. (After taking coffee) Hadge Unis-Ben Unis, and other Claimants were called, who made their complaint to the Bey. His Excy. addressed himself to me, as follows—‘Notwithstanding the promises made me, and the time I have already given you, no Justice has been rendered to my Subjects—where is the rest of the Tunisien property? And why is it not returned?’
“Answer. Your Excellency has already been informed, that all the Tunisien property is restored, excepting that part, which was said, (but not proved) to be the Joint concern of Tripolitan and Tunisien Subjects. These Articles were Sold as Tripolitan property—but in order to do away, all possible difficulty, the Commodore, at my urgent request, has given the half of the proceeds to your Agent at Malta.
“Bey. What! You not only take the property of my Subjects, but vend it at Public Auction. Are you then resolved no longer to respect my flag? or the property of my People?
“Ansr. Your Excy. must be satisfied of the distinguished respect Shewn to yr. flag and property, by my Govt., its Agents & officers—the most convincing proof, (of which) is that Act, of which You now complain—(to wit) the return of the proceeds of goods taken, and Sold, as the property of our Enemy; it is not less my duty, than my desire to see, that perfect Justice be rendered Yr. Subjects in this Instance; I will avail myself of this occasion, to State the demand clearly to the Commodore.
“Bey. This Affair is of too clear a nature to require any consideration—altho’ it has been long delayed; I will still give you time to write, and Receive Yr. answer. I only demand the return of the property which has been sold, or their cost in the Levant. (The Commercial Agent has already given you the Acct.) Tunisien Cloaths are of no value among Christian Nations—an embroidered Jacket, was sold for ten Scudos, which cost forty Sequins, and the rest of the property was Sacrificed in like manner.
“The Bey gave Mr. Cathcart, his Letter, who, on receiving it, made some remark in Turkish, which I did not understand. We repaired immediately on board the frigate, which was then underway. Capt. Campbell was polite enough to make a detention of an hour in order that I might finish my letter to Commode. Morris. Mr. Cathcart, called my Drogoman into the Cabbin, and presented him with a letter, charging him to give it in person to the Bey, as it was from the President of the U. States. The Drogoman asked, why Mr. Catht. did not give it when at Bardo, if it was written by his Master. ‘It is written with my own hand; but tell Yr. Master (the Bey) that what I write, is the same as if the President of the U. S. himself had written.’”
On 11 Sept. received a note from the chief Christian clerk requesting his appearance at Bardo the next day. Replied the same day expressing agreement.
“12th. Was at Bardo. The Bey observed, he had called me to Shew a letter, written to him by Mr. Cathcart, before he took any decisive measures—And asked if I was acquainted with its contents—I informed His Excy., I was not.
“Bey. Why did not Mr. Catht. wait for an answer? Or why did he not send it before he repaired on board the frigate.
“Ansr. I cannot say. ‘Well the Sapatapa will Shew the letter, and the wishes of Your Government, Shall be fully answered.’
“I made no reply to this remark, as I observed his temper was too much raised to admit of a free discussion—(Altho’ I was perfectly acquainted, with Mr. Cathcart’s communication, having been early apprized of it by the Dutch Consul, as well as of the Bey’s resolution to order me from his Kingdom). The Sapatapa immediately on my entering his apartment presented me with Mr. Cathcart’s letter requesting me to read it well & with Attention.
“‘James Lear. Cathcart Consul for the United States of America in the Regency of Tunis, unto His Excellency Hamuda Bashaw, Bey of Tunis.… Health Peace and Prosperity.… Whereas Doctor George Davis, the Person who now is appointed by Your Excy. to remain in the American Consular house at Tunis was merely appointed by Commodore Morris, to sign Passports of the Regency of Tunis, and to perform the functions of the Consulate untill the will of the President of the U States was known relative to the appointment of a Consul; And whereas said Commodore Morris has suspended the functions of said Geo. Davis, I have the honor to Inform Your Excy., that the U. States of America their Agents & Officers consider themselves by no means bound to fulfill any contract publick or private made by said Geo. Davis, and conceive themselves exonerated from the payment of all debts that he has or may contract, untill the will of the President of the United States of America is known. In Testimony of which, I have hereunto subscribed my Name and affixed the Consular Seal of the U. S. of America. Done on board the U. S. frigate Adams, Tunis Bay, this 8th. day of September, in the year of our Lord 1803.’
“Sapa. Would your Master write such a letter to a Prince?
“Ansr. No—nor is it becoming in any of his Servants.
“Sapa. But you see he has—for the Drogoman brought with him this message from Mr. Catht. ‘Tell His Excy. the Bey, what I write is the same, as if the President himself had written.’ Therefore your Govt. must have empowered him to take such a procedure, or he would not have dared to make the declaration—why did you not leave the Regency with Mr. Cathcart?
“Ansr. Because his Excy. the Bey required some person to represent the Nation.
“Sapa. But a Protest is here entered against you; and in the name and with the Seal of the Govt. of the U. S., which disqualifies you from exercising any functions. Why did you not Declare war openly?
“Ansr. The wishes and intentions of my Govt. are of the most friendly Kind—we are desirous to conserve the Peace, and harmony which exists between us. The Protest of Mr. Cathcart, by no means disqualifies me for the exercise of the ordinary Consular functions, and the same respect will be Shewn to my Signature and Passports, as to those of any other Consul, for the time I may remain in Your Regency.
“Sapa. My master considers the indignity offered him, together with the Protest, a Declaration of war—it is under this impression he orders You to leave his Kingdom.
“I then endeavoured to Shew, that the Protest by no means admitted of such a deduction, that altho’ my orders from Commode. Morris did not permit me to enter into a negociation, or make any obligations on the part of my Govt. which could be binding; Mr. Catht. had by no means the right, or authority, to offer a Declaration of this kind, and which neither affected my limited powers here, or my Respectability with my Govt. That therefore His Excy. would be doing much injustice, to take any hostile measures, at a moment when we had evinced by overtures for a negociation, the highest friendship and esteem. That to Declare a war, would be to oppose an individual, and not the Govt. of the U. S. adding that I was satisfied the moderation of His Excy. the Bey, would do him more honour, and my Master (the President) more Justice by suspending his decision untill he could receive information from higher authority than myself.
“Sapa. There is much reason, in all you Say, I will repeat Your words to my Master, perhaps he will talk with you again.
“I then requested Mr. Nyssen, the Dutch Consul, (who translated the letter, and went to Bardo with me) to go into the Bey’s apartment, and explain to him in Arabic what I had said, as neither the Bey nor myself have Sufficient knowledge of the Italian, to Shew the full force of my remarks. They were with the Bey, nerely [sic] an hour, When I was again called. (Bey) Is this a letter for a Consul, or even the Chief of a Govt., to address to a Sovereign? Am I considered as a Prince? Or is it imagined I am to be treated as a Porter; (facchino). You talk of Yr. friendship one hour, and the next you offer indignities, which force me into a war. What do I gain by my Peace with you. It was purchased for yr. own accomodation, and the security of your Commerce, from which I reap no advantages. As you have no longer any Powers, you may leave my Regency unmolested. Nearly the same remarks were made to the Bey, as to the Sapatapa, and explained to him in Arabic by Mr. Nyssen, who endeavoured to impress the opinion, that the indignity was intended for me, and not His Excy.
“Bey. He writes, you are appointed by me. I have not the right, nor do I ever exercise it, to demand any particular individual, as a Consul; but I exercise the right of all Sovereigns, that of objecting to a Minister, whose character or deportment does not please me. To this no Nation has ever objected. You were placed here by the Admiral, I received, and have ever treated you as the Representative of a Nation. Your conduct and manners are agreable to me, if to Your Govt.—however had Yr. Master have Sent such a Consul, as I wish, and expect, no objection would have been made. If however you feel yourself possessed with the same authority, as placed in You by the Admiral, and imagine, that Yr. Govt. will recognize You as Such, in order to preserve the Peace, a Vessel must be immediately expedited for the Admiral, who placed you here—and who can explain to me, mouth to mouth (Bocca a Bocca) how far this procedure was authorized by Your Government.
“I informed His Excy, that the nature of the Service, would not permit the immediate return of Commode. Morris, that however, I would write him; And His Excy. should be perfectly satisfied on this Score.
“Bey. My wish is to preserve the Peace; but peace or war, I must not only be considered, a Sovereign, but treated as one. My moderation towards you and Yr. Govt. Shall be made known to every Christian Consul in this regency. I will write the Admiral a letter, which You must immediately forward, with a request, that he sends me a full and Satisfactory answer. I will also write your Master the President of the U. S. another—And give him a Certified Copy of that man’s letter to me. The President will then see how far I Judge him right—it may be considered as his Certificate for a Common Disturber (Imbroglione) he was but four days in my Regency, and has already brought us to the brink of a war. Took my leave.
“Perhaps it may not [be] incorrect to Say, that Since my residence in this Country, I have rendered many Services in my professional capacity, to most of the Bey’s Principal officers, as well as to the Christian Consuls. Mr. Nyssen, (the sole one who has any influence) doubtless feels himself under great and sincere obligations to me, as I have freed his Nieces from the dreadfull disease of Epilepsy, which they have laboured under, for more than three years, and which is the reason, he interested himself so much on this occasion. Let no apprehensions be attached to this circumstance. I have Studied with too much attention the manners & character of this Court, its Agents and Emissaries—not to know when I may expect friendly Services—and when it would be the over throw of any Political measure to repose the smallest confidence.
“I make no comments on the treatment of Mr. Cathcart, so different from that which I had a right to expect, and have ever recd. You will be pleased to pardon me Sir, when I observe, that heretofore, I have ever been distinguished, and Respected as an Officer, and my conduct approved of, in every instance by those who, have the right to Judge me. Nor Sir, do I feel less confident of my correct deportment, in a different Situation. Since Charged with these Affairs, I am satisfied, the honor and dignity of my Country, has not been lessened; its Interest, is too near my heart, ever to be neglected. As long as His Excy. the President, imagines I may be of Service here, I shall remain with pleasure; but when it is supposed, I no longer merit that confidence; I can feel no reluctance at retiring to my former Situation.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2); partial Tr (NNPM: The Gilder Lehrman Collection, on deposit). Extract (DNA: RG 233, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:290 [8C-A1]). RC 27 pp.; marked “Triplicate”; docketed by Wagner. A note at the foot of the RC reads: “Original with the Bey’s letter, (via Leghorn) care of Messrs. Degen Purviance &ca. Navy Agents. Duplicate via Marseilles, care of Stephen Cathalan Jun. Esqr. Navy Agent.”



   
   For the capture of the Moroccan ship Mirboka, see John Gavino to JM, 9 Sept. 1803.



   
   For the ransom of Maria Anna Porcile, see William Eaton to JM, 12 Nov. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:118–19 and n. 2).


